 

 

 

“eS° Bima County SHER Department |!

Civil Enforcement Unit | —“=hrceveo cory”
32 N. Stone Ave., 16th Floor Tucson, AZ. 85701- -14

Phone 520 351-6000 Facsimile 520-351-4333 eee 5 2000

i

Bicheno d
ote Peso DStRIG T COURT
BY.

 

 

 

OSTA TOF Axi
AFFIDAVIT AND RETURN DEPUTY.

STATE OF ARIZONA ] Court Number: 419CV00335DCB
COUNTY OF PIMA ] Process Number: 20-001271

OFFICE OF THE SHERIFF |]

I do hereby certify that I received the within and foregoing Complaint on April
28 2020 and that I served the Other, TODD RANDALL JOHNSON by delivering copies
of the aforementioned documents to the person(s) named therein as follows:

Served to: Todd Randall Johnson (DEFENDANT)

Service Time/Date: 15:20:00 05/07/20
Served At: 10905 N CAMINO DE OESTE; 4600W Tucson, AZ 85742

Comments:

I FURTHER CERTIFY THAT I HAVE SERVED TODD RANDALL JOHNSON (OTHER) WITH A NOTICE
OF ELECTRONIC FILING, COMPLAINT, COMPLAINT FOR A CIVIL CASE.

Returned on May 8 2020

Mark D. Napier
Sheriff of Pima County

uw Wess

T. HESS #1340; DEPUTY
Su ibed and sw@rn before me this 3™ aay of a , 2020.
LEZ. ZS Tidy, 223

 

 

   
   
   
   
   

AMotary” Publie~
MARIA TERESA MEJIA

Notary Public - Arizona
PIMA COUNTY
Commission # 568007
Expires July 2, 2023

 

 
